Citation Nr: 1423172	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the case was subsequently transferred to the RO in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of that hearing has been associated with the Veteran's file.  

The Board originally remanded the issue for further development in July 2011.  The Board subsequently determined that further evaluation was required to obtain additional private treatment records and to afford the Veteran another VA examination with a sufficient nexus opinion.  Therefore the Board remanded the issue a second time in September 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue for a second time in September 2013 to obtain private treatment records and to afford the Veteran an additional VA examination and nexus opinion.  The RO sent a letter requesting that the Veteran submit a consent form for release of information regarding those records.  The Veteran did not respond.  

Additionally, the RO submitted a request for a VA examination in October 2013.  According to the January 2013 supplemental statement of the case, the examination was scheduled in November 2013, but the Veteran failed to report.  Upon review of the Veteran's claims file, any notification of a November 2013 examination is absent.  Additionally, any record that the Veteran failed to attend a November 2013 examination is also absent.  The record contains the October 2013 "new" request, but no subsequent information.  

The issue must be remanded to attempt to schedule the Veteran an additional VA examination.  Proper notice of the date and time of the examination and any failure to appear should be associated with the claims file.  As the issue must be remanded for the VA examination, the RO should attempt a second time to obtain consent for release of medical information regarding the Veteran's private psychiatrist, Dr. Harrington, in San Diego, California.  

Although the Board regrets the need to further prolong or delay a final decision in this case, the Board must remand the case again to ensure RO compliance with the September 2013 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for a psychiatric disability since his discharge from service.  

Specifically, request that the Veteran complete the appropriate authorization and consent forms to obtain all pertinent psychiatric treatment records from Dr. Harrington, in San Diego, California, as well as any psychiatric hospitalizations. 

2.  Obtain and associate with the claims file all outstanding VA treatment records.  All attempts to obtain these records should be documented in the claims file. 

3.  Schedule the Veteran for a VA psychiatric examination to determine whether any psychiatric disability diagnosed during the course of this appeal is causally or etiologically related to his military service.   Proper notice of the date and time of the examination and any failure to appear should be associated with the claims file (if applicable). 

The examiner should provide a current diagnosis and address the following question for each psychiatric disability to include PTSD, bipolar disorder I, anxiety disorder, depression, bipolar affective disorder, substance induce mood disorder, alcohol dependence, and polysubstance dependence:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service?  

If the examiner finds that a diagnosis was inaccurately assigned during the course of the appeal, he should state so and provide a rationale as to why the Veteran did not meet the criteria for that diagnosis at any time during the period on appeal.  

If the Veteran met the criteria for a diagnosis of PTSD at any point during the period on appeal, the examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis.  The examiner must also state whether each stressor established by the record was sufficient to produce PTSD and whether there is a link between the current symptomatology and one or more of the in-service stressors.

A complete rationale must be provided for any opinion stated.  If the examiner again finds that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.  The examiner should also indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large or due to the limitations of knowledge of the particular examiner.  

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for an acquired psychiatric disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



